        Case 1:19-cv-01041 ECF No. 1 filed 12/11/19 PageID.1 Page 1 of 13



                        IN THE UNITED STATES DISTRICT COURT
                         FOR WESTERN DISTRICT OF MICHIGAN
                                 SOUTHERN DIVISION

____________________________________
                                    )
UNITED STATES OF AMERICA and        )
THE STATE OF MICHIGAN               )
                                    )
                  Plaintiffs,       )
                                    )
            v.                      )                 Civil Action No. 1:19-cv-1041
                                    )
NCR CORPORATION,                    )
                                    )
                  Defendant.        )
____________________________________)


                                          COMPLAINT

       The United States of America, by authority of the Attorney General of the United States,

acting at the request and on behalf of the United States Environmental Protection Agency

(“EPA”), and the State of Michigan (the “State”), through the Michigan Department of

Environment, Great Lakes, and Energy (“EGLE”), through the undersigned attorneys, file this

complaint and allege as follows:

                                   NATURE OF THE ACTION

       1.      This is a civil action brought by the United States and the State (collectively, the

“Plaintiffs”) against Defendant NCR Corporation (the “Defendant” or “NCR”) pursuant to

Sections 106 and 107 of the Comprehensive Environmental Response, Compensation, and

Liability Act of 1980, as amended (“CERCLA”), 42 U.S.C. §§ 9606 and 9607. The Plaintiffs

seek to recover unreimbursed costs incurred for response activities undertaken in response to the

release and threatened release of hazardous substances from facilities at and near the Allied

Paper/Portage Creek/Kalamazoo River Superfund Site in Michigan (the “Site”). The Plaintiffs
        Case 1:19-cv-01041 ECF No. 1 filed 12/11/19 PageID.2 Page 2 of 13



also seek a declaratory judgment that the Defendant is liable for future response costs that the

United States or the State may incur in connection with response actions that may be performed

at the Site pursuant to CERCLA § 113(g)(2), 42 U.S.C. § 9613(g)(2). Finally, the United States

seeks injunctive relief requiring the Defendant to implement response actions that are determined

to be necessary to protect public health and welfare and the environment pursuant to CERCLA

§ 106(a), 42 U.S.C. § 9606(a).

                                 JURISDICTION AND VENUE

       2.      This Court has jurisdiction over the subject matter of this action pursuant to

CERCLA § 113(b) and (e), 42 U.S.C. §§ 9613(b) and (e), and 28 U.S.C. §§ 1331 and 1345.

The Court also has personal jurisdiction over the Defendant.

       3.      Venue is proper in this district pursuant to CERCLA § 113(b), 42 U.S.C.

§ 9613(b), and 28 U.S.C. § 1391(b) and (c) because the claims arose and the threatened and

actual releases of hazardous substances occurred in this district.

                     BACKGROUND ON THE SITE AND THE STATUTE

       4.      The Site includes soil and sediment contamination in disposal areas, paper mill

properties, about 80 miles of the Kalamazoo River, adjacent riverbanks and contiguous

floodplains, as well as a three-mile stretch of Portage Creek that is contaminated primarily with

polychlorinated biphenyls (“PCBs”). Facilities along the River discharged large amounts of

PCBs in connection with past re-processing of a particular type of PCB-coated “carbonless”

copy paper, known as “No Carbon Required” paper or “NCR Paper.” PCBs do not break down

readily by natural processes, and the compounds bioaccumulate in the fatty tissue of animals.

The PCBs at the Site have caused adverse health effects in wild mink residing in the Kalamazoo

River basin, and fish in the area are subject to human health-based consumption advisories.

                                                 2
        Case 1:19-cv-01041 ECF No. 1 filed 12/11/19 PageID.3 Page 3 of 13



PCBs are probable human carcinogens and can cause non-cancer human health effects, such as

reduced ability to fight infections, low birth weights, and learning problems.

       Response Activities by Plaintiffs

       5.      Pursuant to CERCLA, EPA and states may take “response” actions in response to

the release and threatened release of hazardous substances at and from facilities, including

contaminated sites. Such response actions may include “removal” actions, including site

investigations, studies to plan and direct cleanup efforts, and various activities to prevent,

minimize, or mitigate damage to public health, welfare, or the environment, as well as longer-

term “remedial” actions consistent with permanent remedies that prevent or minimize releases of

hazardous substances to protect present and future public health, welfare, and the environment.

       6.      As a result of PCB contamination at the Site, EPA and EGLE have taken and

required various response activities in accordance with CERCLA, including removal activities

and remedial activities.

       Response Costs

       7.      CERCLA § 107, 42 U.S.C. § 9607, authorizes the United States and states to

recover costs that they incur in response to the release and threatened release of hazardous

substances, to the extent such costs are not inconsistent with the National Contingency Plan

(the “NCP”). The statute imposes liability for such costs on certain classes of potentially

responsible parties (“PRPs”), including current owners and operators of a facility from which

there has been a release of a hazardous substance, parties that owned or operated a facility at the

time of disposal of a hazardous substance, and parties that arranged for disposal or treatment of a

hazardous substance at a facility owned by another party or entity.




                                                  3
         Case 1:19-cv-01041 ECF No. 1 filed 12/11/19 PageID.4 Page 4 of 13



        8.       EPA and EGLE have each incurred unreimbursed costs in connection with

response actions at the Site, including the actions described above. Those unreimbursed costs

include, but are not limited to: (i) costs of actions to monitor, assess, and evaluate the release or

threatened release of hazardous substances at the Site; (ii) costs of performing and overseeing

response activities at the Site; and (iii) costs of enforcement activities relating to the Site.

        9.       The above-referenced response costs incurred by Plaintiffs qualify as costs of

“response” and “costs of removal or remedial action incurred by the United States Government

or a State” under CERCLA §§ 101(25) and 107(a)(4)(A), 42 U.S.C. §§ 9601(25) and

9607(a)(4)(A).

        10.      The United States and the State incurred the above-referenced response costs in a

manner not inconsistent with the NCP.

        11.      The United States and the State will continue to incur response costs associated

with the Site.

        Cleanup Requirements

        12.      Pursuant to CERCLA § 106, 42 U.S.C. § 9606, when EPA determines that there

may be an imminent and substantial endangerment to the public health or welfare or the

environment because of an actual or threatened release of hazardous substances from a facility,

EPA may issue such orders as may be necessary to protect public health and welfare and the

environment. CERCLA § 106 also authorizes the United States to maintain civil actions to

secure such relief as may be necessary to abate such danger or threat, and provides that district

courts may grant such relief as the public interest and the equities of the case may require.

        13.      EPA has determined that there may be an imminent and substantial endangerment

to the public health or welfare or the environment because of actual and threatened releases of

                                                   4
        Case 1:19-cv-01041 ECF No. 1 filed 12/11/19 PageID.5 Page 5 of 13



converted the NCR Paper into consumer end products by printing on the paper and trimming it to

produce multi-part business forms.

       20.    NCR had a close and often controlling relationship with the companies that coated

paper with NCR’s PCB-containing emulsion to produce bulk NCR Paper. In the United States,

those companies included Appleton Coated Paper Company, Combined Paper Mills, and Mead

Corporation. Two of those coaters – Appleton Coated Paper Company and Combined Paper

Mills – were eventually acquired by and merged into NCR. Among other things:

              a.      NCR established and enforced detailed process specifications for the

       manufacture of NCR Paper. Those specifications required the paper coater to test

       samples of the NCR Paper and to scrap any NCR Paper that failed to meet a set of

       minimum quality requirements. Off-specification NCR Paper needed to be disposed of

       and could not be shipped to NCR Paper customers.

              b.      NCR tracked coaters’ generation of PCB-coated scrap paper that was

       incidental to the production of bulk NCR Paper. This scrap paper – which was

       commonly called NCR Paper “broke” – included partially-coated paper roll ends and

       trimmings, as well as coated paper that did not meet NCR Paper specifications. Internal

       memoranda and external communications by NCR and its coaters referred to NCR Paper

       broke as a “waste” material. NCR assisted the coaters in minimizing their generation of

       NCR Paper broke and also assisted them in ridding themselves of the NCR Paper broke

       that they generated.

       21.    NCR also involved itself in the conversion of bulk NCR Paper into end products

that were sold to consumers. NCR’s Systemedia Division operated multiple conversion facilities




                                               6
         Case 1:19-cv-01041 ECF No. 1 filed 12/11/19 PageID.6 Page 6 of 13



throughout the country (the “NCR Systemedia Facilities”), including facilities in Washington

Court House, Ohio, Dayton, Ohio, and Viroqua, Wisconsin.

         22.    PCB-containing waste paper was generated at no less than three separate stages in

the production, conversion, and consumption of NCR Paper. First, as noted above, NCR Paper

“broke” was generated during the production of bulk NCR Paper. Second, “converter trim” was

generated during the conversion of bulk NCR paper into multi-part business forms. Third, “post-

consumer” wastepaper was generated when business form users and other users discarded NCR

Paper.

         23.    The owners of certain paper mills along the Kalamazoo River and in other areas

purchased and reprocessed waste paper that included PCB-coated NCR Paper – including broke,

converter trim, and post-consumer waste paper – as feedstock for the production of their own

paper products.

         24.    The sale of NCR Paper waste was influenced by the fact that many reprocessing

mills needed a special “deinking” or washing process to separate, remove, and discard the

coatings, reactive dyes, and inks applied to the NCR Paper before they could make beneficial use

of the re-pulped paper fiber for the production of their own paper products. This treatment and

disposal step for the unwanted coatings and inks required added equipment, effort, and expense.

As a result, the market price for NCR Paper waste invariably was discounted as compared to the

price charged for comparable waste paper without unwanted coatings or inks.

         25.    When NCR Paper waste was reprocessed, most of the PCBs in the coating were

removed from the paper production process in the reprocessing mill’s waste water effluent.

                a.     PCBs would often adhere to solids that were filtered or settled out of the

         reprocessing mills’ waste water effluent by waste water handling systems. In many


                                                 7
         Case 1:19-cv-01041 ECF No. 1 filed 12/11/19 PageID.7 Page 7 of 13



        instances, the sludge formed from these solids was accumulated in lagoons and/or

        collected and placed in fill areas at or near the paper mills.

               b.      The paper reprocessing mills’ waste water treatment systems would not

        remove all PCBs from the waste water effluent, and PCB-contaminated waste water was

        often discharged to a nearby waterbody. In a natural aquatic environment like a river, a

        substantial portion of the PCBs in waste water effluent would normally partition and

        adhere to solids and sediment in the river and in floodplain areas.

        26.    In the Kalamazoo River watershed, PCB-containing paper mill sludge was

disposed of in multiple fill areas and impoundments, including areas known as the Allied

Landfill, the Willow Boulevard/A-Site Landfill areas, the King Highway Landfill, the 12th Street

Landfill, and former settling ponds and lagoons for several area mills.

        27.    PCB-containing effluent from multiple paper reprocessing mills was discharged

to the Kalamazoo River and some of its tributaries, including Portage Creek. The PCB

dischargers included the facilities known as the Kalamazoo Paper Company Mill, the King Mill,

the Bryant Mill, and the Plainwell Mill. These mills reprocessed various categories of NCR

Paper waste from various sources, including but not limited to NCR Paper broke generated by

Appleton Coated Paper Company and NCR Paper converter trim generated by NCR Systemedia

Facilities.

        28.    NCR understood, facilitated, and participated in the sale of PCB-coated NCR

Paper waste to reprocessing mills, including facilities along the Kalamazoo River identified in

the preceding Paragraph. Based in part on its own experiments and experience, NCR understood

that these mills’ re-pulping processes would release the PCBs and reactive dyes applied to NCR

Paper. NCR knew that the dyes would discolor the pulp and that the discoloration typically


                                                   8
        Case 1:19-cv-01041 ECF No. 1 filed 12/11/19 PageID.8 Page 8 of 13



would need to be reduced by deinking or washing processes. NCR knew that mills that

reprocessed NCR Paper waste – including facilities along the Kalamazoo River identified in the

preceding Paragraph – actually employed such processes to remove unwanted coatings from

NCR Paper waste. NCR viewed the mills’ reprocessing of NCR Paper waste as a convenient

arrangement for the treatment and disposal of NCR Paper waste, and especially for the unwanted

PCB-containing coating on NCR Paper waste.

       29.     NCR gained increasing knowledge of the environmental risks posed by its use of

PCBs in its proprietary NCR Paper emulsion coating during the late 1960s and early 1970s.

Rather than sharing its knowledge of those risks with NCR Paper customers, reprocessors, and

regulators – and ceasing its use of PCBs entirely – NCR ramped up its PCB use in the late 1960s

and did not discontinue PCB use in NCR Paper until April 1971. Throughout this time period,

NCR also continued to promote and engage in the sale of PCB-containing NCR Paper waste that

was being reprocessed by paper mills for the production of their own products.

       30.     NCR arranged for disposal or treatment of hazardous substances that it owned or

possessed, at facilities owned or operated by other parties, through the production and

disposition of PCB-coated NCR Paper, including but not limited to the disposition of NCR Paper

broke and converter trim.

       31.     This Court has already determined that NCR is liable under CERCLA for

response costs incurred in addressing PCB contamination at the Site as a party that arranged for

disposal or treatment of PCBs released at the Site under CERCLA § 107(a)(3), 42 U.S.C.

§ 9607(a)(3). See Georgia-Pacific Consumer Products LP v. NCR Corp., 980 F. Supp. 2d 821

(W.D. Mich. 2013), appeal docketed, No. 18-1805 (6th Cir. July 17, 2017).




                                                9
        Case 1:19-cv-01041 ECF No. 1 filed 12/11/19 PageID.9 Page 9 of 13



       32.     In light of the foregoing, NCR is liable to Plaintiffs in this action under CERCLA

§ 107(a)(3), 42 U.S.C. § 9607(a)(3).

                                       CLAIMS FOR RELIEF

                               FIRST CLAIM FOR RELIEF
        (Cost Recovery by the United States Under CERCLA § 107, 42 U.S.C. § 9607)

       33.     Paragraphs 1-32 are realleged and incorporated herein by reference.

       34.     The Defendant is jointly and severally liable to the United States for all

unreimbursed response costs incurred by the United States in connection with the Site pursuant

to CERCLA § 107(a), 42 U.S.C. § 9607(a).

                               SECOND CLAIM FOR RELIEF
      (Declaratory Judgment for Recovery of Further Response Costs by the United States)

       35.     Paragraphs 1-32 are realleged and incorporated herein by reference.

       36.     The Defendant is liable to the United States for any unreimbursed further

response costs that the United States incurs in connection with PCB contamination at the Site,

not inconsistent with the NCP, pursuant to CERCLA §§ 107(a) and 113(g)(2), 42 U.S.C.

§§ 9607(a) and 9613(g)(2).

                                THIRD CLAIM FOR RELIEF
             (Cost Recovery by the State Under CERCLA § 107, 42 U.S.C. § 9607)

       37.     Paragraphs 1-32 are realleged and incorporated herein by reference.

       38.     The Defendant is jointly and severally liable to the State for all unreimbursed

response costs incurred by the State in connection with the Site pursuant to CERCLA § 107(a),

42 U.S.C. § 9607(a).

                              FOURTH CLAIM FOR RELIEF
          (Declaratory Judgment for Recovery of Further Response Costs by the State)

       39.     Paragraphs 1-32 are realleged and incorporated herein by reference.


                                                10
       Case 1:19-cv-01041 ECF No. 1 filed 12/11/19 PageID.10 Page 10 of 13



       40.      The Defendant is liable to the State for any unreimbursed further response costs

that the State incurs in connection with PCB contamination at the Site, not inconsistent with the

NCP, pursuant to CERCLA §§ 107(a) and 113(g)(2), 42 U.S.C. §§ 9607(a) and 9613(g)(2).

                                   FIFTH CLAIM FOR RELIEF
             (United States’ Claim for Relief Under CERCLA § 106, 42 U.S.C. § 9606)

       41.      Paragraphs 1-32 are realleged and incorporated herein by reference.

       42.      The United States Environmental Protection Agency has determined that there is

or may be an imminent and substantial endangerment to the public health or welfare or the

environment because of actual and threatened releases of hazardous substances into the

environment at and from the Site.

       43.      Pursuant to CERCLA § 106(a), 42 U.S.C. § 9606(a), the Defendant is subject to

injunctive relief to abate the danger or threat presented by releases or threatened releases of

hazardous substances into the environment at and from the Site.

                                        PRAYER FOR RELIEF

       WHEREFORE, Plaintiffs, the United States of America and the State of Michigan,

respectfully request that this Court:

       1.       Enter judgment in favor of the United States and against the above-named

Defendant, jointly and severally, for all response costs incurred by the United States, as well as

prejudgment interest, for response actions in connection with the Site;

       2.       Enter a declaratory judgment in favor of the United States and against the above-

named Defendant for any unreimbursed further response costs that the United States incurs in

connection with the Site, not inconsistent with the NCP;




                                                 11
       Case 1:19-cv-01041 ECF No. 1 filed 12/11/19 PageID.11 Page 11 of 13



       3.      Enter judgment in favor of the State and against the above-named Defendant,

jointly and severally, for all response costs incurred by the State, as well as prejudgment interest,

for response actions in connection with the Site;

       4.      Enter a declaratory judgment in favor of the State and against the above-named

Defendant for any unreimbursed further response costs that the State incurs in connection with

the Site, not inconsistent with the NCP;

       5.      Order the above-named Defendant to abate the conditions at the Site that may

present an imminent and substantial endangerment to the public health or welfare or the

environment;

       7.      Award the United States and the State their costs of this action; and

       8.      Grant such other and further relief as the Court deems just and proper.




                                                 12
        Case 1:19-cv-01041 ECF No. 1 filed 12/11/19 PageID.12 Page 12 of 13



Signature Page for Complaint in
United States and the State ofMichigan v. NCR Corp.(W.D. Mich.)

                                  FOR THE UNITED STATES OF AMERICA:



  ~d1~11~'
Dated
                                  ~s~lst~nt4~ttorney General
                                  U.S. Department of Justice
                                  Environment and Natural Resources Division
                                  Washington, D.C. 20530



                                  Kri in M. Furrie
                                  Senior Counsel
                                  U.S. Department of Justice
                                  Environment and Natural Resources Division
                                  Environmental Enforcement Section
                                  P.O. Box 7611
                                  Washington, D.C. 20044-7611


                                  ANDREW BYERLY BIRGE
                                  United States Attorney
                                  Western District of Michigan

                                  Adam B. Townshend
                                  Assistant United States Attorney
                                  Western District of Michigan
                                  330 Ionia Ave. N.W., Suite 501
                                  Grand Rapids, MI 49503


OF COUNSEL:

Nichole Wood-Chi, Associate Regional Counsel
Charles Mikalian, Associate Regional Counsel
U.S. Environmental Protection Agency, Region 5
77 West Jackson Blvd.
Chicago, IL 60604




                                            13
Case 1:19-cv-01041 ECF No. 1 filed 12/11/19 PageID.13 Page 13 of 13
